Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed February 28th, 2022. In the Response, submitted May 31st, 2022, claims 1-20 were canceled, claims 21-27 were added, and no new matter was added. Therefore, claims 21-27 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on May 31st, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 8 of the Response concerning the 35 U.S.C. § 112 rejection of claims 3-6, 11-14, and 19-20 have been fully considered and are found to be persuasive. In view of the canceled claims and newly added claims, the §112 rejection has been withdrawn. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-11 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are moot in view of the amended §103 rejection that may be found starting on page 18 of this final office action. 

	On pages 9-11 of the Response, the Applicant submits that the prior art of record, namely Cox and Bramberger, do not teach or suggest each and every feature presented in newly added independent claim 21 and claims 22-27. In view of the newly added claims, the Examiner has submitted an amended § 103 rejection for claims 21-27 that may be found starting on page 18 herein. 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 11-13 of the Response concerning the 35 U.S.C. § 101 rejection have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 8 of this final office action. 

	On page 11 of the Response, the Applicant submits “that claim 21 is per se directed to patent-eligible subject matter because the processor is claimed as integrated into a practical application  […] Independent claim 21, which claims a system having a plurality of construction machine first portions, a plurality of construction machine second portions, each of the first and second portions having a GPS receiver, a plurality of conveying vehicles each of which includes a terminal configured to transmit information indicating a positions of the conveying vehicles, and an information processing apparatus comprising a processor that is configured to perform various claimed processes, satisfies § 101 under the Patent Office’s ‘streamlined analysis”. 
	The Examiner respectfully disagrees that the features identified above integrate the claimed abstract idea into a practical application. As discussed on page 15 herein, claims 21-27 recite the additional elements of a plurality of first portions, a plurality of second portions, a first GPS receiver, a second GPS receiver, a plurality of conveying vehicles,  an information processing apparatus comprising a processer, a communication interface, terminals and features for transmitting data over a network (collecting location information from terminals/GPS receivers, obtaining/receiving information via a communication interface, supplying pieces of information to terminals). The GPS receivers, information processing apparatus, processor, communication interface, and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the plurality of first portions, second portions, and conveying vehicles are considered to be additional elements that are merely generally linking the abstract idea to a particular field of use (see MPEP 2106.05(h)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP 2106.04(d)(I)).

	On pages 11-12 of the Response, the Applicant submits “independent claim 21 does not recite an abstract idea such as a mental process […] For example, position information is received from GPS receivers […] The human mind could not receive information from a GPS receiver”. The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer […]  examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept” (see MPEP 2106.04 (a)(2)(III)(C)). As discussed above, the claimed GPS receivers, information processing apparatus, processor, communication interface, and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). As a whole, independent claim 21 is directed towards collecting information associated with the location of a plurality of portions of a construction machine, collecting information associated with the location of a plurality of conveying vehicles, collecting information associated with a delivery destination and a deadline, identifying a first portion and second portion to be delivered to a delivery place based on the collected information, and identifying one or two conveying vehicles to delivery the portions based on the collected information. Such features are considered to recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	On page 12 of the Response, the Applicant submits “it has not been established by the Patent Office that is was known to even separately dispose first and second portions of a constructions machine at locations such that the specific location of each portion needed to be known prior to delivery of the construction machine to the requested place”. The Examiner notes that “the search for an inventive concept should not be confused with a novelty or non-obviousness determination [….] As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter […] the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103” (see MPEP 2106.05(I)).

	On page 12 of the Response, the Applicant submits “The identification and delivery of a construction machine is facilitated, which is not one of the prohibited ‘certain methods of organizing human activity’”. The Examiner respectfully disagrees that the claims do not recite certain methods of organizing human activity. As discussed above, independent claim 21 is directed towards collecting information associated with the location of a plurality of portions of a construction machine, collecting information associated with the location of a plurality of conveying vehicles, collecting information associated with a delivery destination and a deadline, identifying a first portion and second portion to be delivered to a delivery place based on the collected information, and identifying one or two conveying vehicles to deliver the portions based on the collected information. Such features for organizing a delivery, managing a delivery, and providing instructions for a delivery recite concepts of commercial interactions in the form of business relations and managing personal behavior in the form of providing rules/instructions to be followed (see MPEP 2106.04 (a)(2)(III)). 
	
	On page 12 of the Response, the Applicant submits “independent claim 21 […] recites additional elements that integrate any judicial exception into a practical application as whole”. AS discussed above, the GPS receivers, information processing apparatus, processor, communication interface, and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the plurality of first portions, second portions, and conveying vehicles are considered to be additional elements that are merely generally linking the abstract idea to a particular field of use (see MPEP 2106.05(h)). The Examiner notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP 2106.04(d)(I)).

	On page 12 of the Response, the Applicant submits “that the combination of features recited in Applicant’s independent claim 21 contribute to improvements to other technologies or technical fields, since delivery of the constructions machine is improved and the efficiency of use of the constructions machine is improved”.  The Examiner respectfully disagrees that the claims reflect a technical improvement to a technical environment. As submitted by the Applicant, the claims reflect an improvement to a delivery process and improves the efficiency of use of a construction machine. These purported “improvements” are considered, at best, an improvement to the judicial exception itself and does not reflect an improvement to the technical environment or computers that are claimed as performing the abstract idea. The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)). Further, the Examiner notes that “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more […]  (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information)” (MPEP 2106.05 (f)). As such, the use of the claimed generic computing components, as previously identified above, and construction machine in their ordinary capacity does not integrate the judicial exception into a practical application. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 21-27 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 21-27 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. As a whole, independent claim 21 is directed towards collecting information associated with the location of a plurality of portions of a construction machine, collecting information associated with the location of a plurality of conveying vehicles, collecting information associated with a delivery destination and a deadline, identifying a first portion and second portion to be delivered to a delivery place based on the collected information, and identifying one or two conveying vehicles to delivery the portions based on the collected information. Such features are considered to recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, such features recite a commercial interaction in the form of business relations (see MPEP 2106.04 (a)(2)(II)).

	In particular, claim 21 recites, in part:
A construction machine is delivered to a delivery place, the construction machine being separable into a first portion and a second portion that includes a self-propelled mechanism; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation (See MPEP 2106.04(a)(2)(II)).

Obtaining information indicating the current positions of one or more of the first portions and information indicating the current positions of one or more of the second portions […];  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation (See MPEP 2106.04(a)(2)(II)). 

Receive […] information indicating a position of the delivery place and information indicating a deadline for delivery to the delivery place […];  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation (See MPEP 2106.04(a)(2)(II)). 

 Identify the first portion and the second portion to be delivered to the delivery place of the construction machine, based on (1) the information indicating the current -2-Application No. 17/157,250 positions of the one or more of the first portions, (2) the information indicating the current positions of the one or more of the second portions, (3) the information indicating the position of the delivery place and (4) the information indicating the deadline for delivery to the delivery place  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation (See MPEP 2106.04(a)(2)(II)). 

Receive […] information indicating positions of one or more of the conveying vehicles […] that are capable of conveying the identified first portion and second portion to be delivered;  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation (See MPEP 2106.04(a)(2)(II)). 

 Identify one or two of the conveying vehicles to be used to convey the identified first portion and second portion and calculate movement routes for the one or two of the conveying vehicles to reach the delivery place by the delivery deadline via the current positions of the identified first portion and second portion, based on (a) the information indicating the current positions of the identified first portion and second portion, and (b) the received information indicating the positions of the one or more of the conveying vehicles
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation (See MPEP 2106.04(a)(2)(II)). 

 Transmit […] conveyance instructions including pieces of information indicating the movement routes to the […] one or two of the conveying vehicles. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of a business relation and managing personal behavior in the form of providing rules/instructions to be followed (see MPEP 2106.04 (a)(2)(III)). 

	Thus, claim 21 and claims 22-27, by virtue of dependence, recite an abstract idea. Further, the following claims further recite an additional abstract idea. 

	Claim 22 recites, in part, “wherein: in the identification of the first and second portions to be delivered to the delivery place, […] identifies each of a first portion and a second portion, for which a distance or time required to move from a current position to the delivery place is shorter than others, […] searches for, in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between -3-Application No. 17/157,250 each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates; […] identifies a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is shorter than others, from among the plurality of conveying vehicle candidates; and […] selects the first conveying vehicle or the second conveying vehicle with a shorter required time, between the time required for the first conveying vehicle to move to the position of the identified first portion and the time required for the second conveying vehicle to move to the position of the identified second portion as a conveying vehicle to convey at least one of the identified first portion and second portion”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 

	Claim 23 recites, in part, “wherein: if a certain conveying vehicle among the plurality of conveying vehicle candidates is identified as the first conveying vehicle and the second conveying vehicle […] identifies the certain conveying vehicle as one of the first conveying vehicle and the second conveying vehicle, and identifies a conveying vehicle, for which a time required to move to one of the positions of the identified first portion and second portion is the second shortest next to the certain conveying vehicle, as the other of the first conveying vehicle and the second conveying vehicle”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 
	
	Claim 24 recites, in part, “wherein: […] compares a first time that is a sum of the time required for the first conveying vehicle to move to the position of the first portion, the time required for the first conveying vehicle to move from the position of the first portion to the position of the delivery place, and a double value of a time required for the first conveying vehicle to move from the position of the second portion to the position of the delivery place with a second -4-Application No. 17/157,250 time that is a sum of the time required for the second conveying vehicle to move to the position of the second portion, the time required for the second conveying vehicle to move from the position of the second portion to the position of the delivery place, and a double value of a time required for the second conveying vehicle to move from the position of the first portion to the position of the delivery place; […] compares the first time or the second time, whichever is longer, with a predetermined time shorter than a time length from current time to time specified by the delivery deadline; […] decides that the first conveying vehicle is used to convey the identified first portion and second portion if the first time longer than the second time is shorter than the predetermined time, and, otherwise, decides that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion; and […] decides that the second conveying vehicle is used to convey the identified first portion and second portion if the second time longer than the first time is shorter than the predetermined time, and, otherwise, decides that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)).

	Claim 25 recites, in part, “[…] identifies the certain conveying vehicle as the second conveying vehicle”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)).

	Claim 26 recites, in part, “[…] supplies pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from current positions, together with the pieces of information indicating the movement routes”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)). 
	
	Claim 27 recites, in part, “wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from the positions of the identified first portion and second portion are further supplied”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (See MPEP 2106.04(a)(2)(II)).

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

Claims 21-27 recite the additional elements of a plurality of first portions, a plurality of second portions, a first GPS receiver, a second GPS receiver, a plurality of conveying vehicles,  an information processing apparatus comprising a processer, a communication interface, terminals and features for transmitting data over a network (collecting location information from terminals/GPS receivers, obtaining/receiving information via a communication interface, supplying pieces of information to terminals). The GPS receivers, information processing apparatus, processor, communication interface, and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the plurality of first portions, second portions, and conveying vehicles are considered to be additional elements that are merely generally linking the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Accordingly, the plurality of first portions, plurality of second portions, first GPS receiver, second GPS receiver, plurality of conveying vehicles, information processing apparatus comprising processer, communication interface, terminals, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 21-27 do not recite additional elements that integrate the judicial exception into a practical application. 

 Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 21-27 are merely left with a plurality of first portions, plurality of second portions, first GPS receiver, second GPS receiver, plurality of conveying vehicles, information processing apparatus comprising processer, communication interface, terminals, and features for transmitting data over a network
	Claims 21-27 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 21-27  are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The GPS receivers, information processing apparatus, processor, communication interface, and terminals are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the plurality of first portions, second portions, and conveying vehicles are considered to be additional elements that are merely generally linking the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 21-27, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 21-27 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 21-27 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Shike et al. U.S. Publication No. 2004/0054600, hereafter known as Shike, in further view of Jonte et al. U.S. Patent No. 11,068,832, hereafter known as Jonte. 

Claim 21: Cox teaches the following: 
A system by which a construction machine is delivered to a delivery place, the construction machine being separable into a first portion and a second portion that includes a self-propelled mechanism, the system comprising:
	Cox teaches “A method, computer program product, and computing system for initiating a shipping inquiry for a piece of heavy equipment. A manufacturer/model is defined for the piece of heavy equipment. A starting location and destination location are identified for the piece of heavy equipment” (see abstract); “ heavy equipment (e.g., bulldozers and excavators)” (¶  [0003]); “A computer-implemented method for providing a shipping estimate to a user including initiating a shipping inquiry for a piece of heavy equipment” (¶ [0004]); “Calculating the shipping estimate for the piece of heavy equipment may include providing the manufacturer/model of the piece of heavy equipment, the starting location and the destination location of the piece of heavy equipment, the plurality of equipment characteristics for the piece of heavy equipment, and the at least one logistics criterion for the piece of heavy equipment to one or more service providers” (¶ [0007]); “logistics criterion (or criteria) may define one or more logistical characteristics for the specific piece of heavy equipment […] Examples of such logistical characteristics may include [….] shipping disassembly instructions; and shipping reassembly instructions” (¶ [0048]); “Shipping disassembly instructions may include any special requirements/instructions concerning the manner in which the specific piece of heavy equipment needs to be disassembled prior to being loaded onto the vehicle(s) that will be transporting it […] removing the blade of the specific piece of heavy equipment prior to shipping the same, instructions for removing the tracks of the specific piece of heavy equipment prior to shipping the same, and instructions for removing the ROPS of the specific piece of heavy equipment prior to shipping” (¶ [0054]). 
	Thus, Cox teaches a system configured to generate a shipping estimate for the transportation of a piece of heavy equipment (such as a bulldozer, excavator, etc.). The shipping estimate may be generated based on identifying a starting location of the heavy equipment, a destination location of the heavy equipment, and disassembly instructions of the piece of heavy equipment. The disassembly instructions may indicates the manner in which a specific piece of heavy equipment needs to be disassembled prior to being transported, such as removing the tracks of the heavy equipment. According to the Applicant’s Specification, “The self-propelled mechanism may be such that enables short- distance movement on a work site and movement on a bad road, like endless tracks, such that uses wheels or such that is self-propelled” (¶ [0014]). Thus, the heavy equipment that may be dissembled into portions including the tracks (equivalent to the second portion including a self-propelled mechanism) and the remaining portion without the tracks (equivalent to the first portion). Therefore, the computer system that is configured to  generate a shipping estimate based on identifying a starting location of the pieces of heavy equipment, a destination location of the heavy equipment, and disassembly/assembly instructions of the piece of heavy equipment is equivalent to a system by which a construction machine is delivered to a delivery place, the construction machine being separable into a first portion and a second portion that includes a self-propelled mechanism. 

A plurality of first portions located at one or more first locations […]  A plurality of the second portions located at one or more second locations different from the first locations […]; 
	Cox teaches “when calculating 102 shipping estimate 58 for the piece of heavy equipment (e.g., bulldozer 54), shipping estimation process 10 may provide 126 the manufacturer/model (e.g., Caterpillar D8) of the piece of heavy equipment (e.g., bulldozer 54), the starting location (e.g., Louisville, Ky.) of the piece of heavy equipment (e.g., bulldozer 54), the destination location (e.g., Mobile, Ala.) of the piece of heavy equipment” (¶ [0069]); “Loading requirements/instructions may include any special requirements/instructions concerning the manner in which the specific piece of heavy equipment needs to be loaded onto the vehicle(s) that will be transporting it […]  the requirement that the tracks be removed from the specific piece of heavy equipment prior to shipping the same” (¶ [0052]); “Shipping disassembly instructions may include any special requirements/instructions concerning the manner in which the specific piece of heavy equipment needs to be disassembled prior to being loaded onto the vehicle(s) that will be transporting it. Specific examples may include but are not limited to instructions for removing the blade of the specific piece of heavy equipment prior to shipping the same, instructions for removing the tracks of the specific piece of heavy equipment prior to shipping the same, and instructions for removing the ROPS of the specific piece of heavy equipment prior to shipping the same.” (¶ [0057]).
	Thus, Cox teaches that a piece of heavy equipment may be associated with a station location, where the piece of heavy equipment may be required be disassembled into a plurality of portions before being loaded onto a plurality of vehicles for transportation. One of ordinary skill in the art would recognize that upon disassembly, each of the portions of the heavy equipment would be physically located in different locations; equivalent to a plurality of first portions located at one or more first locations and a plurality of the second portions located at one or more second locations different from the first locations.

A plurality of conveying vehicles […]; 
	Cox teaches “User interface 200 may also include a plurality of portions that are configured to provide user 42 with information concerning shipping inquiry 56. For example, estimate portion 218 may define the cost of shipping the piece of heavy equipment (e.g., bulldozer 54) and the service provider (e.g., transport companies, carriers, haulers, brokers, freight forwarders, non-vessel operating common carriers, etc.) who will be performing the transport” (¶ [0040]); “Shipping disassembly instructions may include any special requirements/instructions concerning the manner in which the specific piece of heavy equipment needs to be disassembled prior to being loaded onto the vehicle(s) that will be transporting it”(¶ [0057]).
	Thus, Cox teaches a user interface may provide information concerning the shipment of a piece of heavy equipment, such as the service providers that are performing the transportation of the heavy equipment from the start location to the destination location. Further, a plurality of vehicles may be used to deliver the plurality of portions of the heavy equipment; equivalent to a plurality of conveying vehicles.

Receive, via a communication interface, information indicating a position of the delivery place […] transmitted from a terminal of a delivery requestor of the construction machine;
	Cox teaches “A computer-implemented method for providing a shipping estimate to a user including initiating a shipping inquiry for a piece of heavy equipment […] A starting location and destination location are identified for the piece of heavy equipment” (¶ [0004]); “user 42 would like to ship bulldozer 54 from a first location (e.g., Louisville, Ky.) to a second location (e.g., Mobile, Ala.). Accordingly, user 42 may use shipping estimation process 10 to initiate 100 a shipping inquiry (e.g., shipping inquiry 56) and calculate 102 a shipping estimate (e.g., shipping estimate 58) concerning the cost associated with shipping bulldozer 54 from Louisville, Ky. to Mobile, Ala.” (¶ [0031]).
	Thus, Cox teaches a computer implemented method for enabling a user to submit a shipping inquiry for a piece of heavy equipment including a destination location; equivalent to receiving, via a communication interface, information indicating a position of the delivery place transmitted from a terminal of a delivery requestor of the construction machine.

	Although Cox teaches a system configured to provide the shipment of a plurality of portions of a piece of heavy equipment to a particular destination, Cox does not explicitly teach each of the portions of the heavy equipment having a GPS receiver configured to transmit a signal indicating a current position of the portions. Further Cox does not explicitly teach obtaining information indicating the current positions of one or more of the first portions and information indicating the current positions of one or more of the second portions, from the GPS receivers attached to each of the one or more of the first portions and the one or more second portions. Further, Cox does not explicitly teach receiving, via a communication interface, information indicating a position of the delivery place and information indicating a deadline for delivery to the delivery place, transmitted from a terminal of a delivery requestor of the construction machine. Further, Cox does not explicitly teach identifying the first portion and the second portion to be delivered to the delivery place of the construction machine, based on (1) the information indicating the current positions of the one or more of the first portions, (2) the information indicating the current positions of the one or more of the second portions, (3) the information indicating the position of the delivery place and (4) the information indicating the deadline for delivery to the delivery place. 

	However, Shike teaches the following:
A plurality of first portions located at one or more first locations, each of the first portions having a first GPS receiver configured to transmit a signal indicating a current position of the first portion; A plurality of the second portions […] each of the second portions having a second GPS receiver configured to transmit a signal indicating a current position of the second portion;
	Shike teaches “A rental system using a computer for integrally managing/operating all the rental properties that a rental company holds at high efficiency. The current positions and operating states of rental properties, such as construction vehicles (101, 101, . . . . . ) are grasped in real time and reported to the rental company system (100) through a network (400)” ” (see abstract); “business task system displays information on the rental articles centrally managed by the basic server system and is able to select and provide a customer with a rental article which is most suited to an order from the customer” (¶ [0019]); “The construction vehicles 101, 101, . . . each contain a GPS apparatus, and various sensors for capturing the states of parts inside a vehicle, and are capable of reporting the current position captured by the GPS apparatus” (¶ [0128]); “The branch store carries out, in accordance with a determined transportation schedule, the actual delivery of the vehicle“ (¶ [0199]); “it is possible to accept an order by selecting a vehicle which is compatible with the customer's request and which is advantageous also in terms of vehicle dispatch (for example, current position, operating state and rental status), from among all of the construction vehicles.” (¶ [0142]); “it is possible to select a vehicle which is compatible with the customer's request and which is advantageous also in terms of vehicle dispatch, from among all the vehicles, it is possible to check the current state of all the vehicles at any time and in any location” (¶ [0143]).
	Thus, Shike teaches a system that is configured to receive a customer order (including a rental destination) for rental of a rental property (a construction vehicle), automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited for the customer order, and deliver the construction vehicle to the customer. Further, the system may determine which construction vehicle is most compatible for the customer’s order and most advantageous based on current position and rental availability status of each of the construction machines, where each rental property (construction vehicle) may comprise a GPS apparatus for providing it’s respective location; equivalent to a first/second portion located at a first/second location, each of the first/second portions having a GPS receiver configured to transmit a signal indicating a current position of the portions. 

An information processing apparatus comprising a processor configured to: 
Obtain information indicating the current positions of one or more of the first portions and information indicating the current positions of one or more of the second portions, from the GPS receivers attached to each of the one or more of the first portions and the one or more second portions; 
	Shike teaches “A rental system using a computer for integrally managing/operating all the rental properties that a rental company holds at high efficiency. The current positions and operating states of rental properties, such as construction vehicles (101, 101, . . . . . ) are grasped in real time and reported to the rental company system (100) through a network (400)” ” (see abstract); “business task system displays information on the rental articles centrally managed by the basic server system and is able to select and provide a customer with a rental article which is most suited to an order from the customer” (¶ [0019]); “The construction vehicles 101, 101, . . . each contain a GPS apparatus, and various sensors for capturing the states of parts inside a vehicle, and are capable of reporting the current position captured by the GPS apparatus” (¶ [0128]); “it is possible to check the current state of all the vehicles at any time and in any location” (¶ [0143]).
	Thus, Shike teaches a computer system that is configured to receive a customer order (including a rental destination) for rental of a rental property (a construction vehicle), automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited for the customer order, and deliver the construction vehicle to the customer. Further, the system may determine which construction vehicle is most compatible for the customer’s order and most advantageous based on current position and rental availability status of each of the construction machines, where each rental property (construction vehicle) may comprise a GPS apparatus for providing it’s respective location; equivalent to obtaining information indicating the current positions of one or more of the first portions and information indicating the current positions of one or more of the second portions, from the GPS receivers attached to each of the one or more of the first portions and the one or more second portions.

Receive, via a communication interface, information indicating a position of the delivery place and information indicating a deadline for delivery to the delivery place, transmitted from a terminal of a delivery requestor of the construction machine;
	Shike teaches “The branch store carries out, in accordance with a determined transportation schedule, the actual delivery of the vehicle “ (¶ [0199]); “This table has the following items and the like recorded therein for each inquiry (rental inquiry or order request) […]  customer “desired delivery date” and “desired delivery time” (¶ [0160]); “the following items and the like recorded […] rental destination” (¶ [0172]).
	Thus, Shike teaches a system that is configured to receive/store a customer order (including a rental destination and desired delivery date/time) for rental of a construction vehicle, automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited for the customer order, and deliver the construction vehicle to the customer; equivalent to receiving, via a communication interface, information indicating a position of the delivery place and information indicating a deadline for delivery to the delivery place, transmitted from a terminal of a delivery requestor of the construction machine.

Identify the first portion and the second portion to be delivered to the delivery place of the construction machine, based on (1) the information indicating the current positions of the one or more of the first portions, (2) the information indicating the current positions of the one or more of the second portions, (3) the information indicating the position of the delivery place and (4) the information indicating the deadline for delivery to the delivery place;
	Shike teaches “business task system displays information on the rental articles centrally managed by the basic server system and is able to select and provide a customer with a rental article which is most suited to an order from the customer” (¶ [0019]); “The branch store carries out, in accordance with a determined transportation schedule, the actual delivery of the vehicle “ (¶ [0199]); “it is possible to accept an order by selecting a vehicle which is compatible with the customer's request and which is advantageous also in terms of vehicle dispatch (for example, current position, operating state and rental status), from among all of the construction vehicles.” (¶ [0142]);  “it is possible to select a vehicle which is compatible with the customer's request and which is advantageous also in terms of vehicle dispatch, from among all the vehicles, it is possible to check the current state of all the vehicles at any time and in any location” (¶ [0143]); “it is possible to grasp the states of all the construction vehicles (for example, the current position, operation information, rental availability status and reservation status, maintenance history, and so forth)” (¶ [0145]); “records of the vehicles includes the availability state (whether the vehicle is in stock, has been reserved, is now provisionally reserved, is undergoing repair, has been delivered)” (¶ [0211]); “if the desired vehicle is “in stock” (“Yes” in step S113) and automatic allocation regulations apply to the desired vehicle (“Yes” in step S114), ‘Inquiry creation (when automatic allocation regulations apply) “Provisional reservation”’ processing of step S3 in FIG. 3 follows,” (¶ [0211]); “the following items and the like recorded therein for each inquiry (rental inquiry or order request): […] customer “scheduled return date” (¶ [0160]); “the following items and the like recorded […] rental destination” (¶ [0172]); “This table has the following items and the like recorded therein for each inquiry (rental inquiry or order request) […]  customer “desired delivery date” and “desired delivery time” (¶ [0160]).
	Thus, Shike teaches a system that is configured to receive a customer order (including a rental destination and desired date/time for delivery) for rental of a construction vehicle, automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited for the customer order, and deliver the construction vehicle to the customer. Further, the system may determine which construction vehicle is most compatible for the customer’s order (including the destination and desired date/time for delivery) and most advantageous based on current position and rental availability status of each of the construction machines; equivalent to identifying the first portion and the second portion to be delivered to the delivery place of the construction machine, based on (1) the information indicating the current positions of the one or more of the first portions, (2) the information indicating the current positions of the one or more of the second portions, (3) the information indicating the position of the delivery place and (4) the information indicating the deadline for delivery to the delivery place.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox with the teachings of Shike by incorporating the features for installing a GPS device on each piece of construction machines, tracking the location of each construction machine, receiving a customer order (including a destination and desired date/time for delivery) for a construction vehicle, automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited/compatible for the customer order, and deliver the construction vehicle to the customer, as taught by Shike, into the system of Cox that is configured to provide the shipment of a plurality of portions of a piece of heavy equipment to a particular destination. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Cox to install a GPS device into each shippable/deliverable piece of heavy equipment (including each portion of the disassembled heavy equipment),  track the location of each shippable/deliverable piece of heavy equipment, receive a customer order (including a destination and desired date/time for delivery) for a construction vehicle (including the plurality of portions), automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited/compatible for the customer order based on the tracked location of each portion heavy equipment and customer order information, and deliver the plurality of portions of the disassembled piece of heavy equipment to the customer.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “fulfill an inquiry from a customer […] reliably and efficiently” (¶ [0031]) and “As a result, all of the construction vehicles […] can be operated efficiently” (¶ [0142]), as suggested by Shike. 

	Although Cox/Shike teaches a system configured to provide the transportation and delivery of a plurality of portions of a piece of heavy equipment to a customer destination, Cox/Shike does not explicitly teach a plurality of conveying vehicles each of which includes a terminal configured to transmit information indicating a position of the conveying vehicle. Further, Cox/Shike does not explicitly teach receiving, via the communication interface, information indicating positions of one or more of the conveying vehicles, transmitted from the terminals placed on the one or more of the conveying vehicles that are capable of conveying the identified first portion and second portion to be delivered. Further, Cox/Shike does not explicitly teach identifying one or two of the conveying vehicles to be used to convey the identified first portion and second portion and calculate movement routes for the one or two of the conveying vehicles to reach the delivery place by the delivery deadline via the current positions of the identified first portion and second portion, based on (2) the information indicating the current positions of the identified first portion and second portion, and (b) the received information indicating the positions of the one or more of the conveying vehicles. Further, Cox/Shike does not explicitly teach transmitting, via the communication interface, conveyance instructions including pieces of information indicating the movement routes to the terminals placed on the one or two of the conveying vehicles.

	However, Jonte teaches the following:
A plurality of conveying vehicles each of which includes a terminal configured to transmit information indicating a position of the conveying vehicle;
	Jonte teaches “a system […] may automatically match a particular vehicle having capacity to transport one or more shipments with one or more uncovered shipments of freight […] The system may […] automatically match the particular vehicles having the available capacity with the particular shipments of freight […]  server computing device may assign the particular vehicle a highest score amongst a number of possible vehicles that could service the particular shipment of freight […] The score may be based on a location of the particular vehicle, a location of the particular shipment of freight, an estimated amount of time for the particular vehicle to arrive at the location of the particular shipment of freight, a number of repositioning deadhead miles for each vehicle to travel from a current location to each uncovered shipment's pick up origin, a number of repositioning deadhead miles for each vehicle to travel from each delivery destination to each vehicle's next desired location” (col. 2: 4-35); “each vehicle 111 may include a computing device such as a mobile computing device […] the computing device further may include a Global Positioning System (GPS) hardware device for determining a particular location of the vehicle 111” (col.10: 28-43). 
	Thus, Jonte teaches a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more shipments to a destination. The score may be based on the GPS locations of the vehicles (determine from a computing device included in the vehicles) and an estimated amount of time for the vehicles to arrive at the locations of the shipments of freight for pickup; equivalent to a plurality of conveying vehicles each of which includes a terminal configured to transmit information indicating a position of the conveying vehicle.
Receive, via the communication interface, information indicating positions of one or more of the conveying vehicles, transmitted from the terminals placed on the one or more of the conveying vehicles that are capable of conveying the identified first portion and second portion to be delivered;
	Jonte teaches “a system […] may automatically match a particular vehicle having capacity to transport one or more shipments with one or more uncovered shipments of freight […] The system may […] automatically match the particular vehicles having the available capacity with the particular shipments of freight […]  server computing device may assign the particular vehicle a highest score amongst a number of possible vehicles that could service the particular shipment of freight […] The score may be based on a location of the particular vehicle, a location of the particular shipment of freight, an estimated amount of time for the particular vehicle to arrive at the location of the particular shipment of freight, a number of repositioning deadhead miles for each vehicle to travel from a current location to each uncovered shipment's pick up origin, a number of repositioning deadhead miles for each vehicle to travel from each delivery destination to each vehicle's next desired location” (col. 2: 4-35).
	Thus, Jonte teaches a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more shipments to a destination. The score may be based on the GPS locations of the vehicles and an estimated amount of time for the vehicles to arrive at the determined locations of the shipments of freight for pickup; equivalent to receiving, via the communication interface, information indicating positions of one or more of the conveying vehicles, transmitted from the terminals placed on the one or more of the conveying vehicles that are capable of conveying the identified first portion and second portion to be delivered.
	Identify one or two of the conveying vehicles to be used to convey the identified first portion and second portion and calculate movement routes for the one or two of the conveying vehicles to reach the delivery place by the delivery deadline via the current positions of the identified first portion and second portion, based on (2) the information indicating the current positions of the identified first portion and second portion, and (b) the received information indicating the positions of the one or more of the conveying vehicles; and
	Jonte teaches “a system […] may automatically match a particular vehicle having capacity to transport one or more shipments with one or more uncovered shipments of freight” (col. 2: 4-35); “in step 304, the server computing device 102 may determine a distance of each vehicle 111 of the plurality of vehicles to a location of each uncovered shipment 113 of a plurality of uncovered shipments associated with the system 100” (col. 13: 28-33); “In step 306, the server computing device 102 may determine an estimated time of arrival for each vehicle 111 to arrive at the location of each uncovered shipment 113. […] This estimated time of arrival may be used to determine whether the vehicle 111 is able to meet a pick up deadline or window of time for the uncovered shipment” (col. 13: 34-40); “the server computing device 102 may determine a particular vehicle 111 of the plurality of vehicles score so that each particular vehicle of the plurality of vehicles can be ranked and evaluated for selection to service a particular uncovered shipment […] A number of highest scoring vehicles and/or shipments may be automatically selected […] The score may be based at least on the distance of the particular vehicle to the particular uncovered shipment (e.g., one hundred miles), the estimated time of arrival to the location of the particular uncovered shipment (e.g., 17:00 on January 3), a pick up deadline or window of time for the uncovered shipment” (col. 13: 42-57).
 	Thus, Jonte teaches a system configured to generate scores for a plurality of vehicles in order to identify one or more vehicles to assign to transport one or more shipments to a destination. The scores may be based on the GPS locations of the vehicles, the distance between the vehicles and the uncovered shipments, the estimated time of arrival to the location of the uncovered shipments, and a deadline associated with the uncovered shipments; equivalent to identifying one or two of the conveying vehicles to be used to convey the identified first portion and second portion and calculate movement routes for the one or two of the conveying vehicles to reach the delivery place by the delivery deadline via the current positions of the identified first portion and second portion, based on (2) the information indicating the current positions of the identified first portion and second portion, and (b) the received information indicating the positions of the one or more of the conveying vehicles.

Transmit, via the communication interface, conveyance instructions including pieces of information indicating the movement routes to the terminals placed on the one or two of the conveying vehicles; 
	Jonte teaches “At the discretion of the client, the server computing device 102 may transmit a notification to a particular vehicle and/or a client computing device associated with the vehicle that indicates that the particular vehicle is selected to service the particular uncovered shipment […] The notification may be sent to a computer device of the vehicle and/or may be sent to a computing device associated with the vehicle or the operator of the vehicle.” (col. 15: 1-7); “FIG. 4 shows an example of a notification 402 that may be sent to a computing device associated with a particular vehicle selected to service a particular uncovered shipment. FIG. 4 shows an uncovered shipment offer reference number 1230437 that provides shipment details and requirements” (col. 15: 44-50); “FIG. 4 also shows pick up information including a pick up reference number (e.g., PO 929421), an origin (e.g., Paper Plant), contact information, and pick up notes. FIG. 4 further shows delivery information including a delivery reference number (e.g., PO 929421), a destination (e.g., City Newzpapers)” (col. 15: 57-63);
	Thus, Jonte teaches a system that is configured to transmit a notification to a selected vehicle device for performing the delivery of the one or more shipments. The notification may indicate a starting location and a destination location; equivalent to transmitting, via the communication interface, conveyance instructions including pieces of information indicating the movement routes to the terminals placed on the one or two of the conveying vehicles.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Shike with the teachings of Jonte by incorporating the features for generating scores for a plurality of transportation vehicles in order to identify one or more vehicles to assign to transport one or more shipments to a destination (where the scores may be based on the GPS locations of the vehicles, the distance between the vehicles and the uncovered shipments, the estimated time of arrival to the location of the uncovered shipments, and a deadline associated with the uncovered shipments) and transmitting the assignment to the one or more vehicles indicating the route for performing the transportation of the shipments, as taught by Jonte, into the system of Cox/Shike that is configured to provide the transportation and delivery of a plurality of portions of a piece of heavy equipment to a customer destination by a desired date/time. One of ordinary skill in the art would have been motivated to make this modification when one considers “there is a tremendous amount of inefficiency associated with the freight transportation industry” (col.1 : 46-47) and “It is with these issues in mind, among others, that various aspects of the disclosure were conceived” (col. 2: 1-2), as suggested by Jonte. As such, one of ordinary skill in the art would have recognized that the features for assigning a particular vehicle with a highest score would increase efficiency in the transportation system of Cox/Shike.  

Claim 22: Cox/Shike/Jonte teaches the limitations of claim 21. Further, Cox does not explicitly teach, however Shike does teach, the following:
	Wherein: in the identification of the first and second portions to be delivered to the delivery place, the processor identifies each of a first portion and a second portion, for which a distance or time required to move from a current position to the delivery place is shorter than others, 
	Shike teaches “A rental system using a computer for integrally managing/operating all the rental properties that a rental company holds at high efficiency. The current positions and operating states of rental properties, such as construction vehicles (101, 101, . . . . . ) are grasped in real time and reported to the rental company system (100) through a network (400)” ” (see abstract); “business task system displays information on the rental articles centrally managed by the basic server system and is able to select and provide a customer with a rental article which is most suited to an order from the customer” (¶ [0019]); “The branch store carries out, in accordance with a determined transportation schedule, the actual delivery of the vehicle “ (¶ [0199]); “it is possible to accept an order by selecting a vehicle which is compatible with the customer's request and which is advantageous also in terms of vehicle dispatch (for example, current position, operating state and rental status), from among all of the construction vehicles.” (¶ [0142]);  “it is possible to select a vehicle which is compatible with the customer's request and which is advantageous also in terms of vehicle dispatch, from among all the vehicles, it is possible to check the current state of all the vehicles at any time and in any location” (¶ [0143]); “it is possible to grasp the states of all the construction vehicles (for example, the current position, operation information, rental availability status and reservation status, maintenance history, and so forth)” (¶ [0145]); “records of the vehicles includes the availability state (whether the vehicle is in stock, has been reserved, is now provisionally reserved, is undergoing repair, has been delivered)” (¶ [0211]); “if the desired vehicle is “in stock” (“Yes” in step S113) and automatic allocation regulations apply to the desired vehicle (“Yes” in step S114), ‘Inquiry creation (when automatic allocation regulations apply) “Provisional reservation”’ processing of step S3 in FIG. 3 follows,” (¶ [0211]); “the following items and the like recorded therein for each inquiry (rental inquiry or order request): […] customer “scheduled return date” (¶ [0160]); “the following items and the like recorded […] rental destination” (¶ [0172]). 
	Thus, Shike teaches a system that is configured to receive a customer order (including a rental destination) for rental of a construction vehicle, automatically select a particular construction vehicle among a plurality of construction vehicles that is the most suited for the customer order, and deliver the construction vehicle to the customer. Further, the system may determine which construction vehicle is most compatible for the customer’s order and most advantageous based on current position and rental availability status of each of the construction machines. Further, the system may determine that a particular construction machine is “in stock” and available for rental, compared to other construction machines that are not available until a scheduled return date, and select the available construction machine instead of the unavailable construction machine; equivalent to wherein, in the identification of the first and second portions to be delivered to the delivery place, each of a first portion and a second portion, for which a - 39 -time required to move from a current position to the delivery place is shorter than others, is identified. Further, the feature for selecting an advantageous construction machine to be rented to at a particular rental destination based on the current position of the construction machine is equivalent to wherein: in the identification of the first and second portions to be delivered to the delivery place, the processor identifies each of a first portion and a second portion, for which a distance or time required to move from a current position to the delivery place is shorter than others.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox with the teachings of Shike by incorporating the features for identifying an advantageous construction vehicle among a plurality of construction vehicles that is most compatible with a customer order (for rental of a construction machine at a particular rental location) based on the current position and availability status’ of the construction vehicles, as taught by Shike, into the system of Cox that is configured to facilitate the transfer of a piece of heavy equipment (construction vehicle) from a starting location to a destination location. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Cox to identify a piece of heavy equipment (including the first and second portions) that is most advantageous based on the current position and availability status of each of the pieces of heavy equipment, such that a shipping estimate may be generated for the identified piece of heavy equipment. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “fulfil an inquiry from a customer […] reliably and efficiently” (¶ [0031]) and “As a result, all of the construction vehicles […] can be operated efficiently” (¶ [0142]), as suggested by Shike. 

	Cox/Shike does not explicitly teach a processor searches for, in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between -3-Application No. 17/157,250 each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates and the processor identifies a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is shorter than others, from among the plurality of conveying vehicle candidate.

	However, Jonte teaches the following:
	The processor searches for, in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between -3-Application No. 17/157,250 each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates; the processor identifies a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is shorter than others, from among the plurality of conveying vehicle candidates; 
	Jonte teaches “a system […] may automatically match a particular vehicle having capacity to transport one or more shipments with one or more uncovered shipments of freight […] The system may […] automatically match the particular vehicles having the available capacity with the particular shipments of freight […]  server computing device may assign the particular vehicle a highest score amongst a number of possible vehicles that could service the particular shipment of freight […] The score may be based on a location of the particular vehicle, a location of the particular shipment of freight, an estimated amount of time for the particular vehicle to arrive at the location of the particular shipment of freight, a number of repositioning deadhead miles for each vehicle to travel from a current location to each uncovered shipment's pick up origin, a number of repositioning deadhead miles for each vehicle to travel from each delivery destination to each vehicle's next desired location” (col. 2: 4-35).
	Thus, Jonte teaches a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more shipments to a destination. The score may be based on the locations of the vehicles and an estimated amount of time for the vehicles to arrive at the locations of the shipments of freight for pickup; equivalent to a processor searches for, in the identification of the one or two conveying vehicles to be used to convey the identified first portion and second portion, routes between -3-Application No. 17/157,250 each of the positions of the identified first portion and second portion and positions of a plurality of conveying vehicle candidates.
	Accordingly, the particular vehicle having the highest score (equivalent to the a first conveying vehicle for which a time required to move to the position of the identified first portion is shorter than others) amongst the number of possible vehicles (such as a second highest scoring vehicle – equivalent to a second conveying vehicle, for which a time required to move to the position of the identified second portion is short) is assigned to transport the one or more shipments to their destination; equivalent to the processor identifies a first conveying vehicle, for which a time required to move to the position of the identified first portion is shorter than others, and a second conveying vehicle, for which a time required to move to the position of the identified second portion is shorter than others, from among the plurality of conveying vehicle candidates.

	The processor selects the first conveying vehicle or the second conveying vehicle with a shorter required time, between the time required for the first conveying vehicle to move to the position of the identified first portion and the time required for the second conveying vehicle to move to the position of the identified second portion as a conveying vehicle to convey at least one of the identified first portion and second portion.
	As discussed above, Jonte teaches (col. 2: 4-35) a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more shipments to a destination. The score may be based on the locations of the vehicles and an estimated amount of time for the vehicles to arrive at the locations of the shipments of freight for pickup. Accordingly, the particular vehicle having the highest score amongst the number of possible vehicles is assigned to transport the one or more shipments to their destination; equivalent to the processor selects the first conveying vehicle or the second conveying vehicle with a shorter required time, between the time required for the first conveying vehicle to move to the position of the identified first portion and the time required for the second conveying vehicle to move to the position of the identified second portion as a conveying vehicle to convey at least one of the identified first portion and second portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Shike with the teachings of Jonte by incorporating the features for scoring a plurality of vehicles based on an estimated time it would take each vehicle to arrive at one or more shipment pickup location relative to each vehicle’s location and assigning the highest scoring vehicle to transport to the one or more shipments to their destinations, as taught by Jonte, into the system of Cox/Shike configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification when one considers “there is a tremendous amount of inefficiency associated with the freight transportation industry” (col.1 : 46-47) and “It is with these issues in mind, among others, that various aspects of the disclosure were conceived” (col. 2: 1-2), as suggested by Jonte. As such, one of ordinary skill in the art would have recognized that the features for assigning a particular vehicle with a highest score (based on an estimated time for the vehicle to arrive at the pick up location) would increase efficiency in the transportation system of Cox/Shike.  

Claim 23: Cox/Shike/Jonte teaches the limitations of claim 22. Further, Cox/Shike does not explicitly teach, however Jonte does teach, the following:

Wherein: if a certain conveying vehicle among the plurality of conveying vehicle candidates is identified as the first conveying vehicle and the second conveying vehicle, the processor identifies the certain conveying vehicle as one of the first conveying vehicle and the second conveying vehicle, and identifies a conveying vehicle, for which a time required to move to one of the positions of the identified first portion and second portion is the second shortest next to the certain conveying vehicle, as the other of the first conveying vehicle and the second conveying vehicle.
	Jonte teaches a system configured to “transmit a notification to a computing device of an operator of the particular vehicle that indicates that the particular vehicle (that is determined to be viable) is selected to service the particular uncovered shipment. The system can receive a response from a particular operator of a vehicle or plurality of vehicles indicating the vehicle's acceptance, rejection” (col. 5: 3-10); “the selected vehicle or vehicles may accept the offer to service the uncovered shipment, and the no-longer uncovered shipment is removed from the list of uncovered shipments 113 that are available to be serviced” (col. 12: 46-49); “at timed intervals when the system 100 re-evaluates all available vehicles and all uncovered shipments, certain conditions may have changed that cause previous scores to be improved or worsened and cause revised rankings of each particular vehicle of the plurality of vehicles and each particular uncovered shipment of the plurality of uncovered shipments and revise score rankings” (col. 14: 27-33); “ At the discretion of the client, the server computing device 102 may transmit a notification to a particular vehicle and/or a client computing device associated with the vehicle that indicates that the particular vehicle is selected to service the particular uncovered shipment. The notification may indicate that the particular vehicle is selected to service the particular uncovered shipment.” (col. 14: 67- col. 15: 5). 
	Thus, Jonte teaches (col. 2: 4-35) a system configured to generate scores for a plurality of vehicles in order to identify a particular vehicle to assign to transport one or more shipments to their destinations. The score may be based on the locations of the vehicles and an estimated amount of time for the vehicles to arrive at the locations of the shipments of freight for pickup. Accordingly, the particular vehicle having the highest score amongst the number of possible vehicles is assigned to transport the one or more shipments to their destination. Further, Jonte teaches that a vehicle operator may either reject or accept the assignment to transport a shipment of the one or more shipments, where an accepted shipment is removed from the list of available shipments. As such, the system may re-evaluate scores associated with the available vehicle/shipment assignments at timed intervals and assign the shipment to the highest scoring vehicle (other than the initially selected vehicle that may have rejected the assignment); equivalent to wherein: if a certain conveying vehicle among the plurality of conveying vehicle candidates is identified as the first conveying vehicle and the second conveying vehicle, the processor identifies the certain conveying vehicle as one of the first conveying vehicle and the second conveying vehicle, and identifies a conveying vehicle, for which a time required to move to one of the positions of the identified first portion and second portion is the second shortest next to the certain conveying vehicle, as the other of the first conveying vehicle and the second conveying vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Shike with the teachings of Jonte by incorporating the features for scoring a plurality of vehicles based on an estimated time it would take each vehicle to arrive at one or more shipment pickup location relative to each vehicle’s location, identifying the highest scoring vehicle to transport to the one or more shipments to their destinations, receiving a rejection of a shipment assignment from a vehicle operator, and assigning the shipment to the next highest scoring vehicle, as taught by Jonte, into the system of Cox/Shike configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification when one considers “there is a tremendous amount of inefficiency associated with the freight transportation industry” (col. 1: 46-47) and “It is with these issues in mind, among others, that various aspects of the disclosure were conceived” (col. 2: 1-2), as suggested by Jonte. As such, one of ordinary skill in the art would have recognized that the features for assigning a particular vehicle with a highest score (based on an estimated time for the vehicle to arrive at the pick up location) would increase efficiency in the transportation system of Cox/Shike.  

Claim 25: Cox/Shike/Jonte teaches the limitations of claim 23. Further, Cox/Shike does not explicitly teach, however Jonte does teach, the following:
Wherein the processor identifies the certain conveying vehicle as the second conveying vehicle.
	Jonte teaches (col. 2: 4-35) a system configured to generate scores for a plurality of vehicles (equivalent to first, second, etc., conveying vehicles) in order to identify a particular vehicle to assign to transport one or more shipments (equivalent to a first or second portion) to their destinations. Thus, one of ordinary skill in the art would have recognized that the particular vehicle having the highest score amongst the plurality of vehicles and selected for the one or more shipments (equivalent to the certain conveying vehicle) could be considered the second conveying vehicle amongst the plurality of candidate vehicles; equivalent to Wherein the processor identifies the certain conveying vehicle as the second conveying vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cox/Shike with the teachings of Jonte by incorporating the features for scoring a plurality of vehicles based on an estimated time it would take each vehicle to arrive at one or more shipment pickup location relative to each vehicle’s location and assigning the highest scoring vehicle to transport to the one or more shipments to their destinations, as taught by Jonte, into the system of Cox/Shike configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification when one considers “there is a tremendous amount of inefficiency associated with the freight transportation industry” (col. 1: 46-47) and “It is with these issues in mind, among others, that various aspects of the disclosure were conceived” (col. 2: 1-2), as suggested by Jonte. As such, one of ordinary skill in the art would have recognized that the features for assigning a particular vehicle with a highest score (based on an estimated time for the vehicle to arrive at the pick up location) would increase efficiency in the transportation system of Cox/Shike.  

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Shike et al. U.S. Publication No. 2004/0054600, hereafter known as Shike, in further view of Jonte et al. U.S. Patent No. 11,068,832, hereafter known as Jonte, in further view of Berdinis et al. U.S. Publication No. 2018/0211218, hereafter known as Berdinis. 

Claim 24: Cox/Shike/Jonte teaches the limitations of claim 23. Further, Cox/Shike/Jonte does not explicitly teach, however Berdinis does teach, the following:
	Wherein: the processor compares a first time that is a sum of the time required for the first conveying vehicle to move to the position of the first portion, the time required for the first conveying vehicle to move from the position of the first portion to the position of the delivery place, and a double value of a time required for the first conveying vehicle to move from the position of the second portion to the position of the delivery place with a second -4-Application No. 17/157,250 time that is a sum of the time required for the second conveying vehicle to move to the position of the second portion, the time required for the second conveying vehicle to move from the position of the second portion to the position of the delivery place, and a double value of a time required for the second conveying vehicle to move from the position of the first portion to the position of the delivery place;
	Berdinis teaches  “shipment requests that are transmitted to a particular dispatcher/carrier device 20, 30 can be filtered by a matching engine 130 within the shipment system 1” (¶ [0032]); “matching engine 120 can determine that there are sufficient carriers available to ensure that one of them would be willing to execute the shipment by comparing the characteristics of the shipment request with known characteristics of a set of carriers (stored, for example, in the carrier database 120) to identify carriers capable of executing the shipment […] carrier characteristics can also include […] costs to use the truck and/or driver, and locations (current or scheduled future locations) of the trucks and/or drivers.” (¶ [0037]); “Costs could be related to changed fuel efficiency and driver/truck time, in addition to different trucks/drivers and other differences. The estimated costs can be compared 406, such that an optimal plan for shipment is determined” (¶ [0045])“matching engine 130 can determine how to distribute shipments amongst the carriers, as single shipments, as groups of shipments for single carriers” (¶ [0088]); “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment […] For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time, or at the requested delivery location at the requested delivery time” ¶ [0054]); “Similarly, the data can be used to determine if the truck/driver is likely to complete a prior shipment at a specified or predetermined time before a subsequent shipment so that the truck/driver is able to execute a subsequent shipment (e.g., the specified or predetermined time can be based on a time to travel from a delivery location of the prior shipment to the pickup location of the subsequent shipment” (¶ [0055]); “shipment system 1 can use expected driving times (based on human driving or autonomous driving) to determine if a subsequent shipment can be executed by the vehicle” (¶ [0061]); “This subsequent shipment can optionally be planned in advance.” (¶ [0082]). 
	Thus, Berdinis teaches a system configured to receive a plurality of shipment requests and generate an optimal delivery plan for shipments by comparing characteristics of the shipments with characteristics of the carriers/drivers. The characteristics include costs to use the drivers and locations of the drivers/vehicles. The system uses the current locations of the drivers/vehicles to match a shipment with a vehicle (in order to determine an optimal delivery plan), where the system considers whether the location of the vehicle is within range to arrive at the requested pickup location or delivery location at a requested delivery time. Furthermore, the system may determine whether a subsequent shipment may be assigned to a vehicle (in addition to the prior shipment) by determining, based on the current location, whether the vehicle is likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time. Accordingly, the system may generate an optimal delivery plan (comprising a first and second shipment) by considering the locations of each of the vehicles and determining whether the vehicles would be capable of fulfilling the shipments within a delivery time constraint associated with each shipment based on the locations; equivalent to wherein: the processor compares a first time that is a sum of the time required for the first conveying vehicle to move to the position of the first portion, the time required for the first conveying vehicle to move from the position of the first portion to the position of the delivery place, and a double value of a time required for the first conveying vehicle to move from the position of the second portion to the position of the delivery place with a second -4-Application No. 17/157,250 time that is a sum of the time required for the second conveying vehicle to move to the position of the second portion, the time required for the second conveying vehicle to move from the position of the second portion to the position of the delivery place, and a double value of a time required for the second conveying vehicle to move from the position of the first portion to the position of the delivery place.

 the processor compares the first time or the second time, whichever is longer, with a predetermined time shorter than a time length from current time to time specified by the delivery deadline;
	As discussed above, Berdinis teaches a system configured to receive a plurality of shipment requests and generate an optimal delivery plan for shipments by comparing characteristics of the shipments with characteristics of the carriers/drivers. The characteristics include costs to use the drivers and locations of the drivers/vehicles. The system uses the current locations of the drivers/vehicles to match a shipment with a vehicle (in order to determine an optimal delivery plan), where the system considers whether the locations of each of the vehicles are within range to arrive at the requested pickup location or delivery location at a requested delivery time. Furthermore, the system may determine whether a subsequent shipment may be assigned to a vehicle (in addition to the prior shipment) by determining, based on the current location, whether the vehicles are likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time.
	 One of ordinary skill in the art would recognize that by considering a plurality of vehicles when developing the optimal delivery plan, at least one of the vehicles considered would have a longer time for performing the shipment from their current location compared to others. As taught by Berdinis, characteristics of the shipments are compared with characteristics of all of the drivers/vehicles in order to determine which vehicles would be capable of delivering the shipment within a requested delivery time based on their locations; equivalent to comparing the first time or the second time, whichever is longer, with a predetermined time shorter than a time length from current time to time specified by the delivery deadline.

 The processor decides that the first conveying vehicle is used to convey the identified first portion and second portion if the first time longer than the second time is shorter than the predetermined time, and, otherwise, decides that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion; and the processor decides that the second conveying vehicle is used to convey the identified first portion and second portion if the second time longer than the first time is shorter than the predetermined time, and, otherwise, decides that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion.
	As discussed above, Berdinis teaches a system configured to receive a plurality of shipment requests and generate an optimal delivery plan for shipments by comparing characteristics of the shipments with characteristics of the carriers/drivers. The characteristics include costs to use the drivers and locations of the drivers/vehicles. The system uses the current locations of the drivers/vehicles to match a shipment with a vehicle (in order to determine an optimal delivery plan), where the system considers whether the locations of each of the vehicles are within range to arrive at the requested pickup location or delivery location at a requested delivery time. Furthermore, the system may determine if a subsequent shipment may be assigned to a vehicle (in addition to the prior shipment) by determining, based on the current location, whether the vehicles are likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time. One of ordinary skill in the art would recognize that the subsequent shipment is not assigned to the vehicle/driver when it is determined that the vehicle is not likely to complete the prior shipment at a predetermined time before the subsequent shipment so the vehicle is able to deliver the subsequent by the requested delivery time. As such, if it is determined that a subsequent shipment cannot be scheduled for the vehicle, then the subsequent shipment is not scheduled in addition to the prior shipment for the vehicle. Accordingly, the system continues to match unassigned shipments to capable vehicles (such as the subsequent shipment to a second vehicle); equivalent to deciding that the first conveying vehicle is used to convey the identified first portion and second portion if the first time longer than the second time is shorter than the predetermined time, and, otherwise, decides that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion; and deciding that the second conveying vehicle is used to convey the identified first portion and second portion if the second time longer than the first time is shorter than the predetermined time, and, otherwise, decides that the first conveying vehicle and the second conveying vehicle are used to convey the identified first portion and second portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified the system of Cox/Shike/Jonte with the teachings of Berdinis by incorporating the features for collecting the current locations of a plurality of drivers/vehicles, matching a shipment with a vehicle by considering whether the locations of each of the vehicles are within range to arrive at the requested pickup location or delivery location for the shipment at a requested delivery time, determining whether a vehicle is capable of executing a subsequent shipment within a requested delivery time, and scheduling a vehicle to perform the initial and subsequent shipment if they are capable of performing both deliveries within the requested delivery times associated with the shipments, otherwise scheduling the subsequent shipment with a different capable vehicle, as taught by Berdinis, into the system of Cox/Shike/Jonte that is configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can reduce the cost to the requesting shipper” (¶ [0040]), as suggested by Berdinis.  

Claims 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox U.S. Publication No. 2014/0365394, hereafter known as Cox, in view of Shike et al. U.S. Publication No. 2004/0054600, hereafter known as Shike, in further view of Jonte et al. U.S. Patent No. 11,068,832, hereafter known as Jonte, in further view of Yang et al. U.S. Publication No. 2020/0013020, hereafter known as Yang. 

Claim 26: Cox/Shike/Jonte teaches the limitations of claim 21. Further, Cox/Shike/Jonte does not explicitly teach, however Yang does teach, the following:
Wherein the processor supplies pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from current positions, together with the pieces of information indicating the movement routes.
	Yang teaches “systems may perform the methods to receive a first intention for a first transportation service of a first subject from a first service requester at a first service intention time; identify an available service provider at the first service intention time; send the service provider a first time point to arrive at a pick-up location and a wait time to stop at the pick-up location before departing from the pick-up location” (see Abstract); “the subject may be one or more goods and the service may be a goods delivery service” (¶ [0015]); “the time determination module 340 may determine the first time point according to the start time of the transportation service appointment […] The system 100 then may determine that it would take the taxi driver 5 minutes to drive to the pick-up location. The system may further determine that the driver should wait for the passenger at the pick-up location for 5 minutes. Accordingly, the system 100 may instruct the driver, through a message to the driver's smart phone, to depart immediately and wait for the passenger at the pick-up location between 10:06 pm and 10:11 pm” (¶ [0083]); “the system 100 may further create a hold off time to hold off the instruction to the driver or the passenger, so that the driver arrives the pick-up location before the passenger […] the system may determine a hold off time for the driver so that the driver arrives the pick-up location earlier than the passenger but does not need to wait for a long time (e.g., no more than a predetermined time period, such as 5 minutes)” (¶ [0084]). 
	Thus, Yang teaches a system that is configured to identify an available service provider for a delivery service of one or more goods, where the service provider is instructed to arrive at a pick up location at a particular time. Further, the system may send a message to the service provider indicating when they should depart from their location to the pick-up location of the good, such as an instruction to depart immediately or an instruction to hold off for a particular amount of time before departing to the pick-up location; wherein the processor supplies pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from current positions, together with the pieces of information indicating the movement routes.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Cox/Shike/Jonte with the teachings of Yang by incorporating the features for sending a message to a delivery service provider that indicates when they should depart from their location to the pick-up location of the good, as taught by Yang, into the system of Cox/Shike/Jonte that is configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position by a particular deadline, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the efficiency” (¶ [0003]) of the transportation service, as suggested by Yang.

Claim 27: Cox/Shike/Jonte teaches the limitations of claim 26. Further, Cox/Shike/Jonte does not explicitly teach, however Yang does teach, the following:
wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from the positions of the identified first portion and second portion are further supplied.
Yang teaches “systems may perform the methods to receive a first intention for a first transportation service of a first subject from a first service requester at a first service intention time; identify an available service provider at the first service intention time; send the service provider a first time point to arrive at a pick-up location and a wait time to stop at the pick-up location before departing from the pick-up location” (see Abstract); “the subject may be one or more goods and the service may be a goods delivery service” (¶ [0015]); “the time determination module 340 may determine the first time point according to the start time of the transportation service appointment […] The system 100 then may determine that it would take the taxi driver 5 minutes to drive to the pick-up location. The system may further determine that the driver should wait for the passenger at the pick-up location for 5 minutes. Accordingly, the system 100 may instruct the driver, through a message to the driver's smart phone, to depart immediately and wait for the passenger at the pick-up location between 10:06 pm and 10:11 pm” (¶ [0083]); “wait time may refer to a period of time that the service provider stops at the pick-up location before departing from the pick-up location” (¶ [0069]). 
	Thus, Yang teaches a system that is configured to identify an available service provider for a delivery service of one or more goods, where the service provider is instructed, via a message, to arrive at a pick up location at a particular time and wait at the pick-up location for a particular amount of time before departing from the pick-up location; equivalent to wherein pieces of information indicating deadlines for starting movement of the one or two conveying vehicles from the positions of the identified first portion and second portion are further supplied.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Cox/Shike/Jonte with the teachings of Yang by incorporating the features for sending a message to a delivery service provider that indicates when they should depart from their location to the pick-up location of the good, as taught by Yang, into the system of Cox/Shike/Jonte that is configured to facilitate the transportation of a piece of heavy equipment (construction vehicle) from a starting position to a destination position by a particular deadline, wherein the piece of heavy equipment may be delivered in a plurality of disassembled pieces. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the efficiency” (¶ [0003]) of the transportation service, as suggested by Yang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                  /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628